
	
		II
		109th CONGRESS
		2d Session
		S. 3902
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for education
		  competitiveness.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Education Competitiveness Act of
			 2006.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Education Trust Fund
				Sec. 101. Education Trust Fund.
				TITLE II—Teaching competitiveness
				Sec. 201. Findings.
				Sec. 202. Future Early Childhood Education Teacher
				Scholarships.
				Sec. 203. Future Science, Technology, Engineering, and
				Mathematics Teacher Scholarships.
				Sec. 204. Future Master Science, Technology, Engineering, and
				Mathematics Teacher Scholarships.
				Sec. 205. Future Critical Language Teacher
				Scholarships.
				Sec. 206. Assisting teachers in rural or underserved
				areas.
				Sec. 207. Advanced Placement and International Baccalaureate
				Programs.
				TITLE III—Committing to Competitiveness Early by Supporting
				Universal Voluntary Prekindergarten
				Sec. 301. Findings.
				Sec. 302. Universal voluntary prekindergarten by
				2020.
				Sec. 303. Prekindergarten through grade 16 (PK–16)
				collaboratives.
				Sec. 304. Advancing early childhood education teacher
				qualifications.
				TITLE IV—Encouraging enrichment activities by supporting middle
				schools and secondary schools
				Sec. 401. Findings.
				Sec. 402. Advancing knowledge with internships and summer
				programs.
				Sec. 403. Insight, Partnership, and Initiative
				Grants.
				TITLE V—Committing to education for a competitive
				economy
				Sec. 501. Findings.
				Sec. 502. Summer science and engineering
				institutes.
				Sec. 503. Specialty science and mathematics secondary
				schools.
				Sec. 504. Science, technology, engineering, and mathematics for
				tomorrow program established.
				Sec. 505. Federal Pell Grants.
				Sec. 506. Research grants for early career
				scientists.
				TITLE VI—Restoring our commitment to Indian education
				Sec. 601. Findings.
				Sec. 602. Johnson-O'Malley grants.
				Sec. 603. Appropriations for Indian higher
				education.
				Sec. 604. Language immersion programs.
				TITLE VII—Life long learning
				Sec. 701. Findings.
				Sec. 702. Job skill training partnerships.
				Sec. 703. Small business innovation partnerships.
				Sec. 704. Job skill training authorization of
				appropriations.
				Sec. 705. Distance learning.
				TITLE VIII—Education tax incentives
				Sec. 800. Findings.
				Subtitle A—Benefits for current expenses
				Sec. 801. Refundable higher education credit.
				Sec. 802. Increased repayment period for higher education loans
				from qualified retirement plans.
				Sec. 803. Increased employer provided educational
				assistance.
				Sec. 804. Above-the-line deduction for certain expenses of
				elementary and secondary school teachers.
				Subtitle B—Benefits for future expenses
				Sec. 811. Young Savers Accounts.
				Subtitle C—Benefits for past expenses
				Sec. 821. Increased deduction for student loan
				interest.
				Subtitle D—Other tax incentives
				Sec. 831. Extension of QZABs and expansion to financing certain
				postsecondary institutions.
				Sec. 832. Additional standard deduction for real property taxes
				for nonitemizers.
				Sec. 833. Extension and expansion of charitable contribution
				allowed for scientific property used for research and for computer technology
				and equipment used for educational purposes.
				Sec. 834. Modification of charitable deduction for
				contributions of book inventory.
			
		3.DefinitionsUnless otherwise specified in this Act, the
			 terms used in this Act have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
		IEducation Trust
			 Fund
			101.Education
			 Trust Fund
				(a)Creation of
			 Trust FundThere is established in the Treasury of the United
			 States a trust fund to be known as the Education Trust Fund,
			 consisting of such amounts as may be appropriated or credited to the Education
			 Trust Fund.
				(b)Rules regarding
			 transfers to and management of Education Trust FundFor purposes
			 of this section, rules similar to the rules of sections 9601 and 9602 of the
			 Internal Revenue Code of 1986 shall apply.
				(c)Distribution of
			 amounts in Education Trust FundAmounts in the Education Trust Fund shall
			 be available, as provided by appropriation Acts, for making expenditures before
			 October 1, 2011, to meet those obligations of the United States heretofore or
			 hereafter incurred which are authorized under this Act.
				IITeaching
			 competitiveness
			201.FindingsCongress finds the following:
				(1)Teachers are
			 responsible for educating the future workforce.
				(2)There is a
			 teacher shortage in many places across the United States.
				(3)We must prepare
			 teachers to educate tomorrow’s leaders.
				202.Future Early
			 Childhood Education Teacher Scholarships
				(a)PurposeThe
			 purpose of this section is to increase the number and percentage of citizens of
			 the United States who earn baccalaureate degrees in early childhood education
			 by—
					(1)providing 25,000
			 new competitive merit-based undergraduate scholarships to students who are
			 citizens of the United States, for the purpose of enabling each such student to
			 obtain a baccalaureate degree in early childhood education at an institution of
			 higher education; and
					(2)by assisting
			 institutions of higher education in expanding and improving the teacher
			 education programs offered by the institutions.
					(b)Scholarships
					(1)In
			 generalFrom the amounts authorized under subsection (h), the
			 Secretary shall award scholarships to eligible students that shall be used by
			 the eligible students to pay for qualifying expenses at the institution of
			 higher education of the eligible students' choosing.
					(2)Future early
			 childhood education teacher scholarshipsA scholarship awarded
			 under this subsection shall be known as a Future Early Childhood
			 Education Teacher Scholarship.
					(3)Award
			 basisIn awarding scholarships under this section, the Secretary
			 shall give preference to students who agree to satisfy the teaching requirement
			 under paragraph (5) by teaching in a low- or middle-income school or a rural
			 school.
					(4)Amount;
			 duration
						(A)AmountA
			 scholarship award under this subsection shall be in an amount of not more than
			 the average cost of attendance, as such term is defined in section 472 of the
			 Higher Education Act of 1965 (20 U.S.C. 10877ll), for a student attending a
			 teacher preparation program at an institution of higher education in the State,
			 as determined by the Secretary, in consultation with the State and the State
			 prekindergarten through grade 16 leadership collaborative described in section
			 303, if applicable.
						(B)Duration of
			 scholarshipA scholarship awarded to an eligible student under
			 this subsection shall be for the number of years necessary for the eligible
			 student to earn a baccalaureate degree in early childhood education on a
			 full-time or part-time basis, except that—
							(i)in
			 the case of a student pursuing a baccalaureate degree on a full-time basis, a
			 scholarship under this subsection shall be awarded for a period of not more
			 than 4 years; and
							(ii)in
			 the case of a student pursuing a baccalaureate degree on a part-time basis, a
			 scholarship under this subsection shall be awarded for a period of not more
			 than 6 years.
							(5)Teaching
			 requirementEach eligible student awarded a scholarship under
			 this subsection shall enter into an agreement with the Secretary under which
			 the eligible student agrees—
						(A)to teach early
			 childhood education for a period of 4 school years following receipt of the
			 baccalaureate degree for which the scholarship was awarded; or
						(B)to work in
			 employment that improves education, as determined by the Secretary pursuant to
			 regulations, for a period of 4 years following receipt of such degree.
						(6)Scholarship
			 repayment provisionsA recipient of a scholarship under this
			 section who is determined by the Secretary to violate the agreement entered
			 into under paragraph (5) shall be required to repay a pro rata amount of the
			 scholarship award received, plus interest, on a schedule and at a rate of
			 interest to be prescribed by the Secretary pursuant to regulations promulgated
			 under this subsection.
					(c)Grants
					(1)Program
			 authorizedFrom the amounts authorized under subsection (e), the
			 Secretary shall award grants to eligible institutions of higher education to
			 enable the eligible institutions to expand and improve the teacher preparation
			 programs of the eligible institutions.
					(2)Application
						(A)In
			 generalAn eligible institution of higher education desiring a
			 grant under this subsection shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
						(B)ContentsThe
			 application described in subparagraph (A) shall include a description of the
			 accountability measures that the eligible institution of higher education will
			 use to evaluate the effectiveness of the teacher preparation program assisted
			 by a grant under this section.
						(3)ReportNot
			 later than 60 days after the last day of a grant under this subsection, an
			 eligible institution of higher education receiving a grant under this
			 subsection shall prepare and submit to the Secretary a report describing the
			 results of the grant, using the accountability measures described in paragraph
			 (2)(B).
					(4)Definition of
			 eligible institution of higher educationIn this section, the
			 term eligible institution of higher education means an institution
			 of higher education that offers a teacher preparation program that satisfies
			 the requirements for teacher licensure or certification in a State.
					(d)DefinitionsIn
			 this section:
					(1)Eligible
			 studentThe term eligible student means a student
			 who—
						(A)is a citizen of
			 the United States;
						(B)is attending an
			 institution of higher education;
						(C)is enrolled, or
			 will be enrolled at the start of the next academic year, in a course of study
			 at an institution of higher education that leads to a baccalaureate degree in
			 early childhood education;
						(D)demonstrates
			 aptitude, as determined by the Secretary, in early childhood education;
			 or
						(E)for each year of
			 a scholarship under this section, demonstrates continued academic achievement
			 and progress, as determined by the Secretary, toward completion of a
			 baccalaureate degree in early childhood education.
						(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
					(3)Qualified
			 expensesThe term qualified expenses means the
			 tuition, books, fees, supplies, and equipment required for a course of
			 instruction leading to a baccalaureate degree in early childhood education at
			 an institution of higher education of the eligible student's choosing.
					(4)SecretaryThe
			 term Secretary means the Secretary of Education.
					(e)Authorization
			 of appropriations
					(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section—
						(A)$375,000,000 for
			 fiscal year 2007;
						(B)$750,000,000 for
			 fiscal year 2008;
						(C)$1,125,000,000
			 for fiscal year 2009; and
						(D)$1,500,000,000
			 for each of the fiscal years 2010 and 2011.
						(2)DistributionFrom
			 the amounts appropriated under paragraph (1) for a fiscal year, the Secretary
			 shall use—
						(A)not less than 98
			 percent of such amounts to award scholarships under subsection (b) for the
			 fiscal year; and
						(B)not more than 2
			 percent of such amounts to award grants under subsection (c) for the fiscal
			 year.
						203.Future
			 Science, Technology, Engineering, and Mathematics Teacher Scholarships
				(a)PurposeThe
			 purpose of this section is to increase the number and percentage of citizens of
			 the United States who earn baccalaureate degrees in science, technology,
			 engineering, or mathematics by providing 25,000 new competitive merit-based
			 undergraduate scholarships to students who are citizens of the United States,
			 for the purpose of enabling each such student to obtain a baccalaureate degree
			 in science, technology, engineering, or mathematics at an institution of higher
			 education.
				(b)Scholarships
					(1)In
			 generalFrom the amounts authorized under subsection (h), the
			 Secretary shall award scholarships to eligible students that shall be used by
			 the eligible students to pay for qualifying expenses at the institution of
			 higher education of the eligible students' choosing.
					(2)Future
			 mathematics and science teacher scholarshipsA scholarship
			 awarded under this section shall be known as a Future Science,
			 Technology, Engineering, or Mathematics Teacher Scholarship.
					(c)Award
			 basisIn awarding scholarships under this section, the Secretary
			 shall give preference to students who agree to satisfy the teaching requirement
			 under subsection (e) by teaching in a low- or middle-income school or a rural
			 school.
				(d)Amount;
			 duration
					(1)AmountA
			 scholarship award under this section shall be in an amount of not more than the
			 average cost of attendance, as such term is defined in section 472 of the
			 Higher Education Act of 1965 (20 U.S.C. 10877ll), for a student attending a
			 baccalaureate degree program in science, technology, engineering, or
			 mathematics at an institution of higher education in the State, as determined
			 by the Secretary, in consultation with the State.
					(2)Duration of
			 scholarshipA scholarship awarded to an eligible student under
			 this section shall be for the number of years necessary for the eligible
			 student to earn a baccalaureate degree in science, technology, engineering, or
			 mathematics on a full-time or part-time basis, except that—
						(A)in the case of a
			 student pursuing a baccalaureate degree on a full-time basis, a scholarship
			 under this section shall be awarded for a period of not more than 4 years;
			 and
						(B)in the case of a
			 student pursuing a baccalaureate degree on a part-time basis, a scholarship
			 under this section shall be awarded for a period of not more than 6
			 years.
						(e)Teaching
			 requirementEach eligible student awarded a scholarship under
			 this section shall enter into an agreement with the Secretary under which the
			 eligible student agrees—
					(1)(A)to teach science,
			 technology, engineering, or mathematics at an elementary school or secondary
			 school for a period of 4 school years following receipt of the baccalaureate
			 degree for which the scholarship was awarded; and
						(B)to meet any teacher training
			 requirements determined necessary by the State in order to carry out
			 subparagraph (A); or
						(2)to work in
			 employment that improves education, as determined by the Secretary pursuant to
			 regulations, for a period of 4 years following receipt of such degree.
					(f)Scholarship
			 repayment provisionsA recipient of a scholarship under this
			 section who is determined by the Secretary to violate the agreement entered
			 into under subsection (e) shall be required to repay a pro rata amount of the
			 scholarship award received, plus interest, on a schedule and at a rate of
			 interest to be prescribed by the Secretary pursuant to regulations promulgated
			 under this section.
				(g)DefinitionsIn
			 this section:
					(1)Eligible
			 studentThe term eligible student means a student
			 who—
						(A)is a citizen of
			 the United States;
						(B)is attending an
			 institution of higher education;
						(C)is enrolled, or
			 will be enrolled at the start of the next academic year, in a course of study
			 at an institution of higher education that leads to a baccalaureate degree in
			 science, technology, engineering, or mathematics;
						(D)demonstrates
			 aptitude, as determined by the Secretary, in science, technology, engineering,
			 or mathematics; or
						(E)for each year of
			 a scholarship under this section, demonstrates continued academic achievement
			 and progress, as determined by the Secretary, toward completion of a
			 baccalaureate degree in science, technology, engineering, or
			 mathematics.
						(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
					(3)Qualified
			 expensesThe term qualified expenses means the
			 tuition, books, fees, supplies, and equipment required for a course of
			 instruction leading to a baccalaureate degree in science, technology,
			 engineering, or mathematics at an institution of higher education of the
			 eligible student's choosing.
					(4)SecretaryThe
			 term Secretary means the Secretary of Education.
					(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$375,000,000 for
			 fiscal year 2007;
					(2)$750,000,000 for
			 fiscal year 2008;
					(3)$1,125,000,000
			 for fiscal year 2009; and
					(4)$1,500,000,000
			 for each of the fiscal years 2010 and 2011.
					204.Future Master
			 Science, Technology, Engineering, and Mathematics Teacher Scholarships
				(a)PurposeThe
			 purpose of this section is to increase the number and percentage of citizens of
			 the United States who are teachers and earn a master's degree in science,
			 technology, engineering, or mathematics by providing 25,000 new competitive
			 merit-based graduate scholarships to students who are teachers and citizens of
			 the United States, for the purpose of enabling each such student to obtain a
			 master's degree in science, technology, engineering, or mathematics at an
			 institution of higher education.
				(b)Scholarships
					(1)In
			 generalFrom the amounts authorized under subsection (h), the
			 Secretary shall award scholarships to eligible students that shall be used by
			 the eligible students to pay for qualifying expenses at the institution of
			 higher education of the eligible students' choosing.
					(2)Future master
			 mathematics and science teacher scholarshipsA scholarship
			 awarded under this section shall be known as a Future Master Science,
			 Technology, Engineering, and Mathematics Teacher Scholarship.
					(c)Award
			 basisIn awarding scholarships under this section, the Secretary
			 shall give preference to students who agree to satisfy the teaching requirement
			 under subsection (e) by teaching in a low- or middle-income school or a rural
			 school.
				(d)Amount;
			 duration
					(1)AmountA
			 scholarship award under this section shall be in an amount of not more than the
			 average cost of attendance, as such term is defined in section 472 of the
			 Higher Education Act of 1965 (20 U.S.C. 10877ll), for a student attending a
			 master's degree program in science, technology, engineering, or mathematics at
			 an institution of higher education in the State, as determined by the
			 Secretary, in consultation with the State.
					(2)Duration of
			 scholarshipA scholarship awarded to an eligible student under
			 this section shall be for the number of years necessary for the eligible
			 student to earn a master's degree in science, technology, engineering, or
			 mathematics on a full-time or part-time basis, except that—
						(A)in the case of a
			 student pursuing a master's degree on a full-time basis, a scholarship under
			 this section shall be awarded for a period of not more than 2 years; and
						(B)in the case of a
			 student pursuing a master's degree on a part-time basis, a scholarship under
			 this section shall be awarded for a period of not more than 4 years.
						(e)Teaching
			 requirementEach eligible student awarded a scholarship under
			 this section shall enter into an agreement with the Secretary under which the
			 eligible student agrees—
					(1)to teach
			 elementary school or secondary school science, technology, engineering, or
			 mathematics for a period of 4 school years following receipt of the master's
			 degree for which the scholarship was awarded; or
					(2)to work in
			 employment that improves education, as determined by the Secretary pursuant to
			 regulations, for a period of 4 years following receipt of such degree.
					(f)Scholarship
			 repayment provisionsA recipient of a scholarship under this
			 section who is determined by the Secretary to violate the agreement entered
			 into under subparagraph (e) shall be required to repay a pro rata amount of the
			 scholarship award received, plus interest, on a schedule and at a rate of
			 interest to be prescribed by the Secretary pursuant to regulations promulgated
			 under this section.
				(g)DefinitionsIn
			 this section:
					(1)Eligible
			 studentThe term eligible student means a student
			 who—
						(A)is a citizen of
			 the United States;
						(B)is attending an
			 institution of higher education;
						(C)is or was an
			 elementary school or secondary school teacher;
						(D)is enrolled, or
			 will be enrolled at the start of the next academic year, in a course of study
			 at an institution of higher education that leads to a master's degree in
			 science, technology, engineering, or mathematics;
						(E)demonstrates
			 aptitude, as determined by the Secretary, in science, technology, engineering,
			 or mathematics; or
						(F)for each year of
			 a scholarship under this section, demonstrates continued academic achievement
			 and progress, as determined by the Secretary, toward completion of a master's
			 degree in science, technology, engineering, or mathematics.
						(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
					(3)Qualified
			 expensesThe term qualified expenses means the
			 tuition, books, fees, supplies, and equipment required for a course of
			 instruction leading to a master's degree in science, technology, engineering,
			 or mathematics at an institution of higher education of the eligible student's
			 choosing.
					(4)SecretaryThe
			 term Secretary means the Secretary of Education.
					(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$375,000,000 for
			 fiscal year 2007;
					(2)$750,000,000 for
			 fiscal year 2008;
					(3)$1,125,000,000
			 for fiscal year 2009; and
					(4)$1,500,000,000
			 for each of the fiscal years 2010 and 2011.
					205.Future
			 Critical Language Teacher Scholarships
				(a)PurposeThe
			 purpose of this section is to increase the number and percentage of citizens of
			 the United States who earn baccalaureate degrees in critical languages by
			 providing 25,000 new competitive merit-based undergraduate scholarships to
			 students who are citizens of the United States, for the purpose of enabling
			 each such student to obtain a baccalaureate degree in a critical language at an
			 institution of higher education.
				(b)Scholarships
					(1)In
			 generalFrom the amounts authorized under subsection (h), the
			 Secretary shall award scholarships to eligible students that shall be used by
			 the eligible students to pay for qualifying expenses at the institution of
			 higher education of the eligible students' choosing.
					(2)Future critical
			 language teacher scholarshipA scholarship awarded under this
			 section shall be known as a Future Critical Language Teacher
			 Scholarship.
					(3)Language
			 immersionThe Secretary shall ensure that language immersion is
			 an integral part of the education for which each scholarship under this section
			 is awarded.
					(c)Award
			 basisIn awarding scholarships under this section, the Secretary
			 shall give preference to students who agree to satisfy the teaching requirement
			 under subsection (e) by teaching in a low- or middle-income school or a rural
			 school.
				(d)Amount;
			 duration
					(1)AmountA
			 scholarship award under this section shall be in an amount of not more than the
			 average cost of attendance, as such term is defined in section 472 of the
			 Higher Education Act of 1965 (20 U.S.C. 10877ll), for a student attending a
			 baccalaureate program in a critical foreign language at an institution of
			 higher education in the State, as determined by the Secretary, in consultation
			 with the State.
					(2)Duration of
			 scholarshipA scholarship awarded to an eligible student under
			 this section shall be for the number of years necessary for the eligible
			 student to earn a baccalaureate degree in a critical language, except
			 that—
						(A)in the case of a
			 student pursuing a baccalaureate degree on a full-time basis, a scholarship
			 under this section shall be awarded for a period of not more than 4 years;
			 and
						(B)in the case of a
			 student pursuing a baccalaureate degree on a part-time basis, a scholarship
			 under this section shall be awarded for a period of not more than 6
			 years.
						(e)Teaching
			 requirementEach eligible student awarded a scholarship under
			 this section shall enter into an agreement with the Secretary under which the
			 eligible student agrees—
					(1)(A)to teach a critical
			 language at an elementary school or secondary school for a period of 4 school
			 years following receipt of the baccalaureate degree for which the scholarship
			 was awarded; and
						(B)to meet any teacher training
			 requirements determined necessary by the State in order to carry out
			 subparagraph (A); or
						(2)to work in
			 employment that improves education, as determined by the Secretary pursuant to
			 regulations, for a period of 4 years following receipt of such degree.
					(f)Scholarship
			 repayment provisionsA recipient of a scholarship under this
			 section who is determined by the Secretary to violate the agreement entered
			 into under subsection (e) shall be required to repay a pro rata amount of the
			 scholarship award received, plus interest, on a schedule and at a rate of
			 interest to be prescribed by the Secretary pursuant to regulations promulgated
			 under this section.
				(g)DefinitionsIn
			 this section:
					(1)Critical
			 languageThe term critical language means Chinese,
			 Mandarin, Arabic, Hindi, Urdu, Russian, Korean, Farsi, or any other language
			 that the Secretary of Education determines is a critical language.
					(2)Eligible
			 studentThe term eligible student means a student
			 who—
						(A)is a citizen of
			 the United States;
						(B)is attending an
			 institution of higher education;
						(C)is enrolled, or
			 will be enrolled at the start of the next academic year, in a course of study
			 at an institution of higher education that leads to a baccalaureate degree in a
			 critical language;
						(D)demonstrates
			 aptitude for foreign language, as determined by the Secretary; or
						(E)for each year of
			 a scholarship under this section, demonstrates continued academic achievement
			 and progress, as determined by the Secretary, toward completion of a
			 baccalaureate degree in a critical language.
						(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
					(4)Qualified
			 expensesThe term qualified expenses means—
						(A)the tuition,
			 books, fees, supplies, and equipment required for a course of instruction
			 leading to a baccalaureate degree in a critical language at an institution of
			 higher education of the eligible student's choosing; and
						(B)in the case of a
			 student visiting a foreign country as part of a study abroad or other academic
			 program—
							(i)the cost of a
			 visa or other document issued by a foreign country to permit the eligible
			 student to visit the foreign country; and
							(ii)the cost of
			 medical services recommend by the Secretary of State or the Director of the
			 Centers for Disease Control and Prevention for an individual traveling to the
			 foreign country.
							(5)SecretaryThe
			 term Secretary means the Secretary of Education.
					(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$375,000,000 for
			 fiscal year 2007;
					(2)$750,000,000 for
			 fiscal year 2008;
					(3)$1,125,000,000
			 for fiscal year 2009; and
					(4)$1,500,000,000
			 for each of the fiscal years 2010 and 2011.
					206.Assisting
			 teachers in rural or underserved areas
				(a)Grants to
			 StatesA Secretary of Education is authorized to award grants to
			 State educational agencies to enable the State educational agencies to carry
			 out programs to encourage elementary school and secondary school teachers to
			 teach in rural schools or underserved areas. Such programs may include—
					(1)providing cash
			 incentives to encourage a teacher to teach in a rural school or an underserved
			 area; and
					(2)loan forgiveness
			 programs.
					(b)Definition of
			 rural schoolIn this section the term rural school
			 means a school with a school locale code of 7 or 8, or otherwise designated as
			 a rural school, as determined by the Secretary.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $750,000,000 for fiscal year 2007 and each of the 4
			 succeeding fiscal years.
				207.Advanced
			 Placement and International Baccalaureate Programs
				(a)PurposeThe
			 purposes of this section are—
					(1)to educate an
			 additional 70,000 Advanced Placement (AP) or International Baccalaureate (IB)
			 and 80,000 pre-AP or pre-IB teachers over the 5-year period beginning with
			 2007; and
					(2)to increase the
			 number of students who take AP and IB classes.
					(b)Grants
			 authorized
					(1)In
			 generalFrom the amounts authorized under subsection (h), the
			 Secretary shall award grants, on a competitive basis, to eligible recipients to
			 enable the eligible recipients to carry out the activities authorized in
			 subsection (f).
					(2)LimitationAn
			 eligible recipient may not receive more than 1 grant at a time under this
			 section to undertake authorized activities within the same State.
					(c)DefinitionsIn
			 this section:
					(1)Eligible
			 recipientThe term eligible recipient means a
			 nonprofit educational entity with expertise in Advanced Placement or
			 International Baccalaureate services.
					(2)Master
			 teacherThe term master teacher means a
			 teacher—
						(A)with an advanced
			 degree or an advanced certification;
						(B)who uses the most
			 effective teaching methods in the teacher’s disciplines; and
						(C)who has shown
			 demonstrable results of higher student achievement.
						(d)Application
					(1)In
			 generalEach eligible recipient desiring a grant under this
			 section shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
					(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
						(A)describe the need
			 for increased access to Advanced Placement or International Baccalaureate
			 programs;
						(B)provide for the
			 involvement of business and community organizations in the activities to be
			 assisted;
						(C)describe the
			 availability of matching funds from non-Federal sources to assist in the
			 activities authorized; and
						(D)demonstrate an
			 intent to carry out activities that target local educational agencies—
							(i)for
			 which not less than 40 percent of the children served by the local educational
			 agency are children from low-income families; or
							(ii)with a total of
			 less than 600 students in average daily attendance at the schools that are
			 served by the local educational agency and all of those schools are designated
			 with a school locale code of 7 or 8, or otherwise designated as a rural school,
			 as determined by the Secretary.
							(e)Priority
			 considerationThe Secretary shall give priority to eligible
			 recipients that submit an application under subsection (d) that demonstrates a
			 pervasive need to expand or develop Advanced Placement or International
			 Baccalaureate programs.
				(f)Authorized
			 activitiesAn eligible recipient shall use the grant funds
			 provided under this section for the following activities:
					(1)To identify and
			 work with local educational agencies to expand or develop Advanced Placement or
			 International Baccalaureate and pre-Advanced Placement or pre-International
			 Baccalaureate programs in schools served by the local educational
			 agencies.
					(2)To work with the
			 local educational agencies to establish Advanced Placement or International
			 Baccalaureate coordinators in each secondary school served by the local
			 educational agencies.
					(3)To ensure master
			 teachers provide training to prepare teachers to teach Advanced Placement or
			 International Baccalaureate courses, which may include—
						(A)week-long summer
			 institutes; and
						(B)2-day seminars in
			 the teachers’ disciplines each year for 4 years.
						(4)To ensure master
			 teachers provide training to prepare teachers to teach pre-Advanced Placement
			 or pre-International Baccalaureate courses, which shall include at a
			 minimum—
						(A)a 4-day summer
			 institute; and
						(B)4 days on campus
			 each year for 4 years.
						(5)To provide
			 stipends to teachers who satisfactorily complete the Advanced Placement or
			 International Baccalaureate or pre-Advanced Placement or pre-International
			 Baccalaureate training.
					(6)To provide test
			 preparation sessions for students taking Advanced Placement or International
			 Baccalaureate classes.
					(7)To waive Advanced
			 Placement or International Baccalaureate examinations fees for students who
			 qualify for a free or reduced-price school lunch under the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.).
					(g)Evaluation and
			 accountability plan
					(1)In
			 generalEach eligible recipient receiving a grant under this
			 section shall develop an evaluation and accountability plan for activities
			 assisted under this section that includes rigorous objectives that measure the
			 impact of activities assisted under this section.
					(2)ContentsThe
			 plan developed pursuant to paragraph (1) shall include—
						(A)the number of
			 students served by the eligible recipient who are taking pre-Advanced Placement
			 or pre-International Baccalaureate courses;
						(B)the number of
			 students served by the eligible recipient who are taking Advanced Placement or
			 International Baccalaureate courses;
						(C)the number of
			 students served by the eligible recipient who take Advanced Placement or
			 International Baccalaureate examinations;
						(D)the number of
			 students served by the eligible recipients who pass Advanced Placement or
			 International Baccalaureate examinations; and
						(E)the number of
			 teachers trained in Advanced Placement or International Baccalaureate and
			 pre-Advanced Placement or pre-International Baccalaureate programs.
						(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$241,000,000 for
			 fiscal year 2007;
					(2)$341,000,000 for
			 fiscal year 2008;
					(3)$453,000,000 for
			 fiscal year 2009;
					(4)$596,000,000 for
			 fiscal year 2010; and
					(5)$731,000,000 for
			 fiscal year 2011.
					IIICommitting to
			 Competitiveness Early by Supporting Universal Voluntary
			 Prekindergarten
			301.FindingsCongress finds the following:
				(1)Early education
			 has been shown to increase high school graduation rates, reduce grade
			 repetition, and decrease the need for remedial education.
				(2)Investment in
			 quality early education has repeatedly shown high returns for each dollar
			 invested.
				(3)Children who
			 complete early education are more likely to become responsible adults,
			 establish stable families, and earn higher wages.
				302.Universal
			 voluntary prekindergarten by 2020
				(a)PurposeIt
			 is the purpose of this section to double the number of students participating
			 in universal voluntary prekindergarten programs during the 5-year period
			 beginning with 2007, with the intent of providing universal voluntary
			 prekindergarten to all children by 2020.
				(b)Grants to
			 States
					(1)In
			 generalThe Secretary is
			 authorized to award a grant to a State educational agency to enable the State
			 educational agency to pay the Federal share of the cost of establishing a
			 universal voluntary prekindergarten program within the State. The universal
			 voluntary prekindergarten program shall—
						(A)incorporate
			 benchmarks to evaluate the effectiveness of the program;
						(B)include
			 prekindergarten teacher development;
						(C)address
			 prekindergarten teacher-to-student ratios or class sizes;
						(D)provide for a
			 minimum of 6 hours of instruction per day;
						(E)encourage
			 developmental education rather than just child care;
						(F)provide for
			 progressive increases regarding the qualifications of prekindergarten teachers;
			 and
						(G)be aligned with
			 the standards, curricula, and child expectations for kindergarten and
			 elementary school.
						(2)Matching
			 fundsThe Federal share shall be 50 percent. The non-Federal
			 share shall be provided from non-Federal sources.
					(c)State
			 planEach State educational agency desiring a grant under this
			 section shall submit to the Secretary a State plan for establishing a universal
			 voluntary prekindergarten program in the State in accordance with this section.
			 The plan shall—
					(1)demonstrate a need
			 for the establishment, enhancement, or expansion of a universal voluntary
			 prekindergarten program;
					(2)describe how the
			 State educational agency collaborates with local early childhood councils and
			 agencies;
					(3)provide an
			 assurance that each individual hired to teach in the universal voluntary
			 prekindergarten program is qualified to teach children at the prekindergarten
			 level;
					(4)provide an
			 assurance that the ratio of teachers or child development specialists to
			 children in the universal voluntary prekindergarten program shall not exceed 1
			 to 10;
					(5)provide a
			 description of how funds will be used to coordinate with and enhance, but not
			 duplicate or supplant, early childhood programs serving eligible children that
			 exist in the State;
					(6)describe how the
			 universal voluntary prekindergarten program will meet the diverse needs of
			 children, ages 3 through 5, in the State who are not enrolled in kindergarten,
			 including children with disabilities or whose native language is other than
			 English;
					(7)describe how the
			 State educational agency will collaborate with local schools to ensure a smooth
			 transition for participating students from early childhood education to
			 kindergarten and early elementary education;
					(8)describe the
			 results the universal voluntary prekindergarten program is intended to achieve,
			 and what tools will be used to measure the progress in attaining those results;
			 and
					(9)describe how the
			 State educational agency will phase in access to universal voluntary
			 prekindergarten, beginning with children at risk of academic failure.
					(d)Uses of
			 Funds
					(1)In
			 generalA State educational agency that receives a grant award
			 under this part shall use funds received through the grant to pay the Federal
			 share of the costs of establishing, enhancing, or expanding a universal
			 voluntary prekindergarten program for children, ages 3 through 5, who are not
			 enrolled in kindergarten, including—
						(A)providing a program
			 that focuses on—
							(i)the
			 developmental needs of participating children, including—
								(I)language
			 development;
								(II)science;
								(III)creative
			 arts;
								(IV)social and
			 emotional needs;
								(V)children's
			 approaches to learning; and
								(VI)physical and
			 health development; and
								(ii)using
			 research-based approaches that build on competencies that lead to school
			 success, particularly in language and literacy development in reading and
			 mathematics;
							(B)paying the costs
			 of purchasing education material, such as books, necessary to provide a
			 high-quality program;
						(C)pursuing
			 accreditation by a national accreditation body with demonstrated experience in
			 accreditation of prekindergarten programs, to be obtained not later than 3
			 years after the date of receipt of funds under this section;
						(D)helping
			 prekindergarten teachers pursue and attain the credential and degree
			 requirements established by the State and providing a stipend for attaining
			 educational or professional development; and
						(E)meeting the needs
			 of working parents.
						(2)Permissible use
			 of fundsAn agency or
			 eligible prekindergarten provider that receives a grant award under this part
			 may use funds received through the grant to pay for transporting students to
			 and from a universal voluntary prekindergarten program.
					(e)Supplement not
			 supplantGrant funds awarded under this section shall be used to
			 supplement, not supplant, funds provided under the Head Start Act (42 U.S.C.
			 9831 et seq.).
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$1,400,000,000
			 for fiscal year 2007;
					(2)$2,800,000,000
			 for fiscal year 2008;
					(3)$4,200,000,000
			 for fiscal year 2009;
					(4)$5,600,000,000
			 for fiscal year 2010; and
					(5)$7,000,000,000
			 for fiscal year 2011.
					303.Prekindergarten
			 through grade 16 (PK–16) collaboratives
				(a)Program
			 authorized
					(1)In
			 generalFrom amounts appropriated under subsection (e), the
			 Secretary is authorized to award, on a competitive basis, grants to eligible
			 State educational agencies for the purpose of enabling such agencies to
			 establish State prekindergarten through grade 16 leadership collaboratives
			 (referred to in this section as collaboratives) that—
						(A)convene
			 stakeholders in prekindergarten through grade 16 (referred to in this section
			 as PK–16) education within the State and create a forum for
			 identifying and deliberating on educational issues that transcend the exclusive
			 domain of early childhood education, kindergarten through grade 12 education,
			 higher education, and workforce development;
						(B)recommend ways to
			 align educational curricula, assessments, programs, and experiences for
			 students from ages 3 to 21;
						(C)develop a plan to
			 expand children’s access to quality, voluntary prekindergarten, beginning with
			 children most at risk of academic failure, and mandatory kindergarten programs;
			 and
						(D)design and
			 implement integrated PK–16 data systems that will allow the State to track the
			 progress of individual students from prekindergarten through grade 12 and into
			 higher education and the workforce.
						(2)DurationThe
			 Secretary shall award grants under this section for a period of not more than 5
			 years.
					(b)DefinitionsIn
			 this section—
					(1)Eligible State
			 educational agencyThe term eligible State educational
			 agency means a State educational agency that provides assurances to the
			 Secretary that the agency will use grant funds under this section to form a
			 collaborative that includes as members not less than 1 representative from each
			 of the following:
						(A)The Governor of
			 the State, who shall play a leading role in the collaborative.
						(B)The chief
			 executive officer of the State public institution of higher education system or
			 the executive officer of the State higher education coordinating board.
						(C)The chief State
			 educational agency school officer, such as the State kindergarten through grade
			 12 superintendent.
						(D)A representative
			 of relevant external stakeholder groups, including civil rights, business,
			 civic, teacher, parent, school administrator, and child advocacy
			 organizations.
						(E)The State
			 official responsible for economic development, if such a position
			 exists.
						(2)College
			 preparatory curriculumThe term college preparatory
			 curriculum means a rigorous core of course requirements intended to
			 prepare secondary students for high level employment and higher education and
			 shall include 4 years of English, 3 years of mathematics (including algebra I,
			 algebra II, and geometry), and 3 years of laboratory science (such as biology,
			 physics, and chemistry).
					(c)Application
					(1)In
			 generalEach eligible State educational agency desiring a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 reasonably require.
					(2)ContentsEach
			 application submitted under paragraph (1) shall—
						(A)be informed by
			 the opinions of the larger education and business community, including parents,
			 students, school superintendents, teachers, administrators, and business
			 leaders, in the development of the curriculum and skills students should know
			 and be able to perform; and
						(B)include an
			 assurance that the collaborative will develop a plan to leverage additional
			 State, local, and other funds to support—
							(i)expansion of
			 access to voluntary, quality prekindergarten programs;
							(ii)phased-in
			 implementation of a mandatory full-day kindergarten policy; and
							(iii)alignment of
			 curricula, assessments, and programs for PK–16 children.
							(d)Use of
			 funds
					(1)Required
			 activitiesAn eligible State educational agency receiving a grant
			 under this section shall use grant funds provided under subsection (e) to carry
			 out all of the following activities:
						(A)Establish a
			 collaborative and a time line for accomplishing all activities that will be
			 carried out with grant funds this section.
						(B)Analyze the
			 State’s level of PK–16 access, quality, and program alignment.
						(C)Develop a plan,
			 where appropriate, for the State to expand access to—
							(i)voluntary,
			 quality public and private prekindergarten programs for all children ages 3 and
			 4; and
							(ii)mandatory
			 full-day kindergarten programs for all 5 year olds.
							(D)Analyze the
			 State’s level of success in preparing students for higher education and the
			 21st century labor market by using the data produced by the system described in
			 subparagraph (E), and other information as appropriate.
						(E)Design and
			 implement an integrated PK–16 data system that will allow the State to
			 ascertain the progress of students from prekindergarten through grade 12 and
			 into higher education and the workforce. The data system shall—
							(i)include—
								(I)prekindergarten
			 student enrollment data;
								(II)student-level
			 assessment scores;
								(III)the type of
			 curriculum in which a student is enrolled;
								(IV)secondary school
			 course enrollment data including data on the number of students enrolling in
			 Advanced Placement (AP) and International Baccalaureate (IB) courses;
								(V)student
			 persistence and graduation rates in secondary education; and
								(VI)the rates of
			 student attendance at institutions of higher education; and the types of higher
			 education programs pursued by students; and
								(ii)allow the
			 eligible State educational agency to analyze correlations between—
								(I)enrollment,
			 including enrollment in a school or local educational agency identified for
			 improvement under subsection (a) or subsection (c), respectively, of section
			 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316);
			 and
								(II)course-taking
			 patterns in prekindergarten through grade 12 and outcomes in subsequent grades
			 and beyond, including—
									(aa)the
			 need for remedial work in subsequent grades;
									(bb)the
			 need for remedial work during the summer;
									(cc)academic
			 suspension or expulsion;
									(dd)high
			 school graduation;
									(ee)entry into
			 higher education;
									(ff)the
			 need for remediation coursework in higher education;
									(gg)persistence in
			 higher education;
									(hh)graduation from
			 higher education; and
									(ii)entry into and
			 retention in the workplace.
									(F)Supplement the
			 salaries of prekindergarten teachers.
						(G)Create
			 opportunities for ongoing, in-service professional development for teachers
			 within and across grade levels.
						(H)Support the
			 provision of comprehensive health and social services to children in
			 prekindergarten who are at risk of academic failure.
						(I)Ensure that any
			 available data does not allow for individual student identification, and that
			 all data collection shall be in accordance with section 444 of the General
			 Education Provisions Act (20 U.S.C. 1232g; commonly referred to as the Family
			 Educational Rights and Privacy Act of 1974).
						(J)Examine the
			 desirability of an agreement between the eligible State educational agency and
			 the higher education system in the State on a common assessment or assessments
			 that—
							(i)shall follow
			 established guidelines to guarantee reliability and validity;
							(ii)shall provide
			 adequate accommodations for students who are limited English proficient and
			 students with disabilities; and
							(iii)may also serve
			 as a placement examination, exit examination, or end of course examination that
			 measures secondary students’ preparedness to succeed in postsecondary,
			 credit-bearing courses.
							(2)Permissible
			 activitiesAn eligible State educational agency receiving a grant
			 under this section may use grant funds provided under subsection (e) to develop
			 multiple forms of assessment that provide information on whether children are
			 progressing toward academic and social expectations set out for them in
			 prekindergarten through grade 3.
					(3)Planning and
			 implementationAn eligible State educational agency receiving a
			 grant under this section may use grant funds received for the first fiscal year
			 to form the collaborative and plan the activities described in paragraphs (1)
			 and (2). Grant funds received for subsequent fiscal years shall be used for the
			 implementation of the activities described in paragraphs (1) and (2).
					(4)ReportsAn
			 eligible State educational agency receiving a grant under this section shall
			 submit a biennial report to the Secretary on—
						(A)the extent of
			 alignment and articulation across the State’s systems of public education for
			 prekindergarten through grade 16;
						(B)the strengths and
			 weaknesses of the State in transitioning students from the prekindergarten
			 through grade 12 education system into higher education and the labor
			 market;
						(C)the quality and
			 rigor of the State’s college preparatory curriculum, including recommendations
			 to the State regarding the substance of the curriculum as well as the
			 accessibility of the curriculum to all students in prekindergarten through
			 grade 12; and
						(D)the strengths and
			 weaknesses of the State in recruiting, retaining, and supporting qualified
			 teachers, including whether the State needs to recruit additional teachers at
			 the secondary level for specific subjects, or particular schools or local
			 educational agencies, and recommendations for setting and achieving goals in
			 this pursuit.
						(5)PublicationAn
			 eligible State educational agency submitting a report in accordance with
			 paragraph (1) shall publish and widely disseminate the report to the
			 public.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $400,000,000 for fiscal year 2007, and such sums as may
			 be necessary for each succeeding fiscal year.
				304.Advancing
			 early childhood education teacher qualifications
				(a)In
			 generalEach State receiving federal education funds shall ensure
			 that, not later 5 years after the date of enactment of this Act, each early
			 childhood education teacher hired after such date in the State has a bachelor's
			 degree in early childhood education.
				(b)State
			 planEach State that receives Federal education funds shall
			 submit to the Secretary of Education a plan for raising the qualifications of
			 early childhood education teachers in the State who do not have a bachelor's
			 degree.
				IVEncouraging
			 enrichment activities by supporting middle schools and secondary
			 schools
			401.FindingsCongress finds the following:
				(1)On school days,
			 the hours between 3:00 pm and 6:00 pm are the peak hours for juvenile crime and
			 experimentation with drugs, alcohol, cigarettes, and sexual activity.
				(2)Only 6,500,000
			 children in kindergarten through grade 12 (11 percent of the school-age
			 population) spend time in afterschool programs.
				(3)Teens who do not
			 participate in afterschool programs are nearly 3 times more likely to skip
			 classes than teens who do participate. Teens who do not participate in
			 afterschool programs are also 3 times more likely to use marijuana or other
			 drugs, and are more likely to drink alcohol, smoke cigarettes, and engage in
			 sexual activity.
				402.Advancing
			 knowledge with internships and summer programs
				(a)Grants
			 authorizedThe Secretary of Education is authorized to award
			 grants to State educational agencies to enable the State educational agencies
			 to award grants to local educational agencies for internships and summer
			 programs for middle and secondary school students.
				(b)Local
			 educational agency use of fundsEach local educational agency
			 receiving a grant under this section shall use the grant funds to provide
			 subgrants to public elementary schools, public secondary schools, or nonprofit
			 organizations to enable the schools and organizations to carry out internships
			 and summer programs for middle school and secondary school students.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $200,000,000 for fiscal year 2007, $400,000,000 for
			 fiscal year 2008, and $600,000,000 for each of the fiscal years 2009 through
			 2011.
				403.Insight,
			 Partnership, and Initiative Grants
				(a)Grants to
			 StatesThe Secretary is authorized to award grants to State
			 educational agencies to enable the State educational agencies to carry out
			 mentoring, afterschool, and enrichment programs, which may include college
			 preparation programs, arts education, crime or drug abuse prevention programs
			 (including methamphetamine abuse prevention), or vocational training.
				(b)Insight,
			 Partnership, and Initiative GrantsA grant awarded under this
			 section shall be known as an Insight, Partnership, and Initiative
			 Grant or an IPI Grant.
				(c)Supplement not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, or local funds that would
			 otherwise be expended to carry out the activities described in this
			 section.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $200,000,000 for fiscal year 2007, $400,000,000 for
			 fiscal year 2008, and $600,000,000 for each of the fiscal years 2009 through
			 2011.
				VCommitting to
			 education for a competitive economy
			501.FindingsCongress makes the following
			 findings:
				(1)The youth of the
			 United States must be qualified for the jobs of the 21st century.
				(2)The Bureau of
			 Labor Statistics predicts a significantly rising number of American jobs
			 requiring technically trained workers.
				(3)United States
			 secondary schools have consistently fared poorly on international science and
			 mathematics tests, compared with their counterparts in other developed
			 countries.
				502.Summer science
			 and engineering institutes
				(a)Grants
			 authorizedThe Secretary of Education is authorized to award
			 grants to State educational agencies to enable the State educational agencies
			 to award grants to elementary schools and secondary schools to enable the
			 elementary schools and secondary schools to carry out a summer science and
			 engineering institute for secondary school students.
				(b)Partnership
			 agreementIn order for an elementary school or secondary school
			 to be eligible to receive a grant under this section the school shall enter
			 into a partnership agreement with a private sector research or educational
			 entity for the purpose of carrying out the summer science and engineering
			 institute assisted under this section.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $800,000,000 for fiscal year 2007 and such sums as may
			 be necessary for each of the 4 succeeding fiscal years.
				503.Specialty
			 science and mathematics secondary schools
				(a)Grants
			 authorizedThe Secretary of Education is authorized to award
			 grants to local educational agencies to enable the local educational agencies
			 to pay the Federal share of the cost of establishing and operating specialty
			 science and mathematics secondary schools.
				(b)Definition of
			 specialty science and mathematics secondary schoolThe term
			 specialty science and mathematics secondary school means a
			 secondary school that—
					(1)specializes in
			 science and mathematics;
					(2)provides not less
			 than 6 periods per day devoted to academic coursework with a focus on science
			 and mathematics instruction; and
					(3)admits students
			 on a competitive basis and on the basis of merit.
					(c)Federal Share;
			 non-Federal shareThe Federal share shall be 50 percent. The
			 non-Federal share shall be provided from non-Federal sources.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000,000 for the period of fiscal years 2007 through
			 2011.
				504.Science,
			 technology, engineering, and mathematics for tomorrow program
			 established
				(a)DefinitionsIn
			 this section:
					(1)Costs of
			 attendanceThe term cost of attendance has the
			 meaning given the term in section 472 of the Higher Education Act of 1965 (20
			 U.S.C. 1087ll).
					(2)Eligible
			 studentThe term eligible student means a student
			 who—
						(A)is a citizen of
			 the United States;
						(B)is enrolled
			 full-time—
							(i)in
			 a program of study leading to a baccalaureate degree in science, technology,
			 engineering, or mathematics at an institution of higher education; or
							(ii)in
			 the first or second year of a program of study leading to a baccalaureate
			 degree at an institution of higher education and certifies the student's intent
			 to pursue a baccalaureate degree in science, technology, engineering, or
			 mathematics; and
							(C)maintains an
			 acceptable level of academic standing at the institution of higher
			 education.
						(3)Institution of
			 higher educationThe term institution of higher
			 education shall have the meaning given the term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
					(b)Payments
			 requiredFor each academic year, the Secretary shall pay to each
			 eligible student such sums as may be necessary to pay the costs of attendance
			 for such student to enroll full-time in a program of study leading to a
			 baccalaureate degree in science, technology, engineering, or mathematics at the
			 institution of higher education of the eligible student's choice for the
			 academic year.
				(c)Work
			 requirementIn order to receive a payment subsection (b), each
			 eligible student shall enter into an agreement with the Secretary under which
			 the eligible student agrees to work in a field related to the student's program
			 of study for a period of 4 school years following receipt of the baccalaureate
			 degree for which the scholarship was awarded.
				(d)Repayment
			 provisionsA recipient of a payment under this section who is
			 determined by the Secretary to violate the agreement entered into under
			 subparagraph (c) shall be required to repay a pro rata amount of the payment
			 received, plus interest, on a schedule and at a rate of interest to be
			 prescribed by the Secretary pursuant to regulations promulgated under this
			 section.
				(e)RegulationsThe
			 Secretary shall promulgate regulations under this section as necessary or
			 appropriate to carry out this section, including regulations regarding the
			 acceptable level of academic standing described in subsection (a)(2)(C).
				505.Federal Pell
			 GrantsSection 401(b)(2)(A) of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)(A)) is amended to read
			 as follows:
				
					(2)(A)The amount of the
				Federal Pell Grant for a student eligible under this part shall be $6,000 for
				each of the academic years 2007–2008 through 2013–2014, less an amount equal to
				the amount determined to be the expected family contribution with respect to
				that student for that
				year.
						.
			506.Research
			 grants for early career scientists
				(a)In
			 generalThe Secretary of
			 Education is authorized to award 600 grants to individual scientists who are
			 less than 40 years old in order to continue and expand the research conducted
			 by the scientists and to support the scientists in the early stages of their
			 careers.
				(b)Amount and
			 duration of grantsA grant
			 awarded under this section shall be in the amount of $32,000 and shall be
			 distributed to the recipient in installments over a 2-year period.
				(c)PreferenceIn
			 awarding grants under subsection (a), the Secretary shall give a preference to
			 scientists who are representatives of populations underrepresented in the
			 scientific fields.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, $19,200,000 for the period of fiscal years 2007 through
			 2011.
				VIRestoring our
			 commitment to Indian education
			601.FindingsCongress makes the following
			 findings:
				(1)Indian education
			 in the United States is chronically and systemically under-funded.
				(2)Globally
			 competitive tribally controlled colleges and universities are critical to the
			 advancement of Native Americans in the United States.
				(3)Native language
			 and culture education is a critical component of Indian school
			 curricula.
				602.Johnson-O'Malley
			 grantsThere are authorized to
			 be appropriated, and there are appropriated, out of any money in the Treasury
			 not otherwise appropriated, to carry out section 1 of the Act of April 16, 1934
			 (48 Stat. 596, Chapter 147; 25 U.S.C. 452) (commonly known as the
			 Johnson-O'Malley Act) the following amounts:
				(1)$24,000,000 for
			 fiscal year 2007.
				(2)$26,000,000 for
			 fiscal year 2008.
				(3)$28,000,000 for
			 fiscal year 2009.
				(4)$30,000,000 for
			 fiscal year 2010.
				(5)$33,000,000 for
			 fiscal year 2011.
				603.Appropriations
			 for Indian higher education
				(a)Tribally
			 Controlled College or University Assistance Act of 1978The Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801 et seq.) is amended—
					(1)in section
			 108(a)(2) (25 U.S.C. 1808(a)(2)), by striking $6,000 and
			 inserting $7,000; and
					(2)in section 110(a)
			 (25 U.S.C. 1810(a)), by striking paragraph (2) and inserting the
			 following:
						
							(2)There is authorized to be
				appropriated, and there is appropriated, out of any money in the Treasury not
				otherwise appropriated, to carry out section 107 the following amounts:
								(A)$65,000,000 for fiscal year
				2007.
								(B)$71,000,000 for fiscal year
				2008.
								(C)$78,000,000 for fiscal year
				2009.
								(D)$85,000,000 for fiscal year
				2010.
								(E)$93,000,000 for fiscal year
				2011.
								.
					(b)Navajo
			 Community College ActThe
			 matter preceding subparagraph (A) of section 5(b)(1) of the Navajo Community
			 College Act (25 U.S.C. 640c–1(b)(1) et seq.) is amended to read as
			 follows:
					
						(2)(A)There are authorized to
				be appropriated, and there are appropriated, out of any money in the Treasury
				not otherwise appropriated, for grants to the Navajo Community College
				$17,700,000 for fiscal year 2007, $19,500,000 for fiscal year 2008, $21,500,000
				for fiscal year 2009, $23,700,000 for fiscal year 2010, and $26,100,000 for
				fiscal year 2011, to pay expenses incurred
				for—
							.
				604.Language
			 immersion programsSubsection
			 (e) of section 816 of the Native American Programs Act of 1974 (42 U.S.C.
			 2992d) is amended to read as follows:
				
					(e)(1)There are authorized to be appropriated,
				and there are appropriated, out of any money in the Treasury not otherwise
				appropriated, to carry out section 803C—
							(A)$51,000,000 for fiscal year 2007, of which
				$6,000,000 shall be available for language immersion programs under such
				section;
							(B)$56,000,000 for fiscal year 2008, of which
				$7,000,000 shall be available for language immersion programs under such
				section;
							(C)$62,000,000 for fiscal year 2009, of which
				$8,000,000 shall be available for language immersion programs under such
				section;
							(D)$68,000,000 for fiscal year 2010, of which
				$9,000,000 shall be available for language immersion programs under such
				section; and
							(E)$79,000,000 for fiscal year 2011, of which
				$11,000,000 shall be available for language immersion programs under such
				section.
							(2)In this subsection the term
				language immersion program means a site-based educational program
				that provides a complete education through a Native American language with the
				specific goal of strengthening, revitalizing, or reestablishing a Native
				American language and culture of daily
				life.
						.
			VIILife long
			 learning
			701.FindingsCongress makes the following
			 findings:
				(1)Education is
			 important to every American at all stages of life.
				(2)Today's economy
			 requires workers to continue to improve their skills, knowledge, and
			 abilities.
				702.Job skill
			 training partnershipsTitle
			 III of the Higher Education Act of
			 1965 (20 U.S.C. 1051 et seq.) is amended—
				(1)by redesignating
			 part F as part G; and
				(2)by inserting
			 after part E the following:
					
						VIJob skill
				training
							AJob skill
				training in high-Growth occupations or industries
								371.Job skill
				training in high-growth occupations or industries
									(a)Grants
				authorizedThe Secretary is authorized to award grants, on a
				competitive basis, to eligible partnerships to enable the eligible partnerships
				to provide relevant job skill training in high-growth industries or
				occupations.
									(b)DefinitionsIn
				this section:
										(1)Eligible
				partnershipThe term eligible partnership means a
				partnership—
											(A)between an
				institution of higher education and a local board (as such term is defined in
				section 101 of the Workforce Investment Act of 1998); or
											(B)if an institution
				of higher education is located within a State that does not operate local
				boards, between the institution of higher education and a State board (as such
				term is defined in section 101 of the Workforce Investment Act of 1998).
											(2)Nontraditional
				studentThe term nontraditional student means a
				student who—
											(A)is independent,
				as defined in section 480(d);
											(B)attends an
				institution of higher education—
												(i)on less than a
				full-time basis;
												(ii)via evening,
				weekend, modular, or compressed courses; or
												(iii)via distance
				learning methods; or
												(C)has delayed
				enrollment at an institution of higher education.
											(3)Institution of
				higher educationThe term institution of higher
				education means an institution of higher education, as defined in
				section 101(b), that offers a 1- or 2-year program of study leading to a degree
				or certificate.
										(c)Application
										(1)In
				generalEach eligible partnership that desires a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such additional information as the Secretary may
				require.
										(2)ContentsEach
				application submitted under paragraph (1) shall include a description
				of—
											(A)how the eligible
				partnership, through the institution of higher education, will provide relevant
				job skill training for students to enter high-growth occupations or
				industries;
											(B)local high-growth
				occupations or industries; and
											(C)the need for
				qualified workers to meet the local demand of high-growth occupations or
				industries.
											(d)Award
				basisIn awarding grants under this section, the Secretary
				shall—
										(1)ensure an
				equitable distribution of grant funds under this section among urban and rural
				areas of the United States; and
										(2)take into
				consideration the capability of the institution of higher education—
											(A)to offer
				relevant, high quality instruction and job skill training for students entering
				a high-growth occupation or industry;
											(B)to involve the
				local business community and to place graduates in the community in employment
				in high-growth occupations or industries;
											(C)to assist
				students in obtaining loans under section 428L, if appropriate, or other forms
				of student financial assistance;
											(D)to serve
				nontraditional or low-income students, or adult or displaced workers;
				and
											(E)to serve students
				from rural or remote communities.
											(e)Use of
				fundsGrant funds provided under this section may be used—
										(1)to expand or
				create academic programs or programs of training that provide relevant job
				skill training for high-growth occupations or industries;
										(2)to purchase
				equipment which will facilitate the development of academic programs or
				programs of training that provide training for high-growth occupations or
				industries;
										(3)to support
				outreach efforts that enable students to attend institutions of higher
				education with academic programs or programs of training focused on high-growth
				occupations or industries;
										(4)to expand or
				create programs for distance, evening, weekend, modular, or compressed learning
				opportunities that provide relevant job skill training in high-growth
				occupations or industries;
										(5)to build
				partnerships with local businesses in high-growth occupations or industries;
				and
										(6)for other uses
				that the Secretary determines to be consistent with the intent of this
				section.
										(f)Requirements
										(1)Fiscal
				agentFor the purpose of this section, the institution of higher
				education in an eligible partnership shall serve as the fiscal agent and grant
				recipient for the eligible partnership.
										(2)DurationThe
				Secretary shall award grants under this section for a 1-year period.
										(3)Availability of
				grant fundsGrant funds awarded under this section shall be
				available for not more than 18 months unless, at the Secretary’s discretion,
				the Secretary extends the availability of the grant funds.
										(4)Supplement, not
				supplantFunds made available under this section shall be used to
				supplement and not supplant other Federal, State, and local funds available to
				the eligible partnership for carrying out the activities described in
				subsection
				(e).
										.
				703.Small business
			 innovation partnershipsPart F
			 of title III of the Higher Education Act (as amended by section 702) is further
			 amended by adding at the end the following:
				
					BSmall business
				innovation partnership grants
						375.Small business
				innovation partnership grants
							(a)Grants
				authorizedThe Secretary is authorized to award grants to
				eligible partnerships to enable the eligible partnerships to provide training
				and relevant job skills to small business owners or operators for the purpose
				of facilitating small business development in the communities served by the
				eligible partnerships.
							(b)Definition of
				eligible partnershipIn this section the term eligible
				partnership means a partnership between or among an institution of
				higher education and 1 or more entities that the Secretary, in consultation
				with the Administrator of the Small Business Administration, identifies as
				facilitating small business development, which may include—
								(1)a community
				development financial institution;
								(2)a small business
				development center; or
								(3)a microenterprise
				lending institution.
								(c)Award
				basisThe Secretary shall award grants under this section on the
				basis of—
								(1)the ability of an
				eligible partnership to facilitate small business development; and
								(2)(A)the ability of an
				eligible partnership to serve a rural community;
									(B)the ability of an eligible partnership
				to serve a low-income population; or
									(C)other criteria developed by the
				Secretary in consultation with the Administrator of the Small Business
				Administration.
									(d)LimitationOf
				the funds appropriated under section 378 for this part for a fiscal year, the
				Secretary is authorized to use not more than $15,000,000 of such funds to carry
				out this
				section.
							.
			704.Job skill
			 training authorization of appropriationsPart F of title III of the Higher Education
			 Act (as amended by section 703) is further amended by adding at the end the
			 following:
				
					CAdministrative
				provisions
						378.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $100,000,000 for fiscal
				year 2007 and such sums as may be necessary for each of the 4 succeeding fiscal
				years.
						.
			705.Distance
			 learning
				(a)Grants
			 authorizedThe Secretary is authorized to award grants to State
			 educational agencies and local educational agencies to enable such educational
			 agencies to—
					(1)establish,
			 develop, expand, and supplement programs for distance learning through the
			 Internet; and
					(2)acquire the
			 technology for such programs.
					(b)ApplicationA
			 State educational agency or local educational agency desiring a grant under
			 this section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of the fiscal years 2007 through
			 2011.
				VIIIEducation tax
			 incentives
			800.FindingsCongress finds the following:
				(1)The Department of
			 Labor statistics show that 90 percent of the fastest growing jobs require some
			 post-secondary education. According to the Bureau of Labor Statistics, jobs
			 requiring science, engineering, or technical training will increase 24 percent
			 between 2004 and 2014 to 6,300,000.
				(2)An Organization
			 for Economic Co-operation and Development study has shown that college
			 graduates in the United States earn nearly twice as much as workers with just a
			 secondary school diploma, one of the highest rates in the world.
				(3)Reports have
			 shown that for American families with the lowest income, if a student from such
			 a family were to attend a public 4-year institution of higher education in the
			 United States, the student's net cost to attend would represent a high
			 percentage of the family's income annually.
				(4)Fifty percent of
			 all undergraduates received some Federal financial aid in the 2003–2004
			 academic year, up from 40 percent in the 2000–2001 academic year.
				(5)Tax incentives
			 support higher education and help families make education more affordable. The
			 way families and students receive these incentives is complex, making it
			 difficult to determine what the right choices are.
				(6)To support K–16
			 education, more options are needed for families to use savings penalty-free for
			 college expenses.
				ABenefits for
			 current expenses
				801.Refundable
			 higher education credit
					(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
						
							36.Higher
				education credit
								(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to the qualified tuition and related expenses paid by the taxpayer during
				the taxable year.
								(b)Limitations
									(1)Per student
				limitationThe amount of the credit allowable under subsection
				(a) with respect to any student shall not exceed so much of the qualified
				tuition and related expenses paid by the taxpayer during the taxable year (for
				education furnished to the student during any academic period beginning in such
				taxable year) as does not exceed $2,000.
									(2)Limitation
				based on modified adjusted gross income
										(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under subparagraph (B).
										(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
											(i)the excess
				of—
												(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
												(II)$40,000 ($80,000
				in the case of a joint return), bears to
												(ii)$10,000 ($20,000
				in the case of a joint return).
											(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
										(c)DefinitionsFor
				purposes of this section—
									(1)Qualified
				tuition and related expenses
										(A)In
				generalThe term qualified tuition and related
				expenses means—
											(i)tuition, fees,
				books, supplies, and equipment required for the enrollment or attendance
				of—
												(I)the
				taxpayer,
												(II)the taxpayer's
				spouse, or
												(III)any dependent
				of the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
												at an
				eligible educational institution for courses of instruction of such individual
				at such institution, and(ii)expenses for
				special needs services in the case of an individual with special needs which
				are incurred in connection with such enrollment or attendance.
											(B)ExceptionsExcept
				as otherwise provided in this section, such term does not include—
											(i)expenses with
				respect to any course or other education involving sports, games, or hobbies,
				unless such course or other education is part of the individual's degree
				program, and
											(ii)student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
											(2)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
										(A)which is
				described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088),
				as in effect on the date of the enactment of the Taxpayer Relief Act of 1997,
				and
										(B)which is eligible
				to participate in a program under title IV of such Act.
										(d)Special
				rules
									(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to the qualified tuition and related expenses of an
				individual unless the taxpayer includes the name and taxpayer identification
				number of such individual on the return of tax for the taxable year.
									(2)Adjustment for
				certain scholarships, etcThe amount of qualified tuition and
				related expenses otherwise taken into account under subsection (a) with respect
				to an individual for an academic period shall be reduced (before the
				application of subsection (b)) by the sum of any amounts paid for the benefit
				of such individual which are allocable to such period as—
										(A)a qualified
				scholarship which is excludable from gross income under section 117,
										(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
										(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such individual's educational expenses, or attributable to such
				individual's enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
										(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
										(A)no credit shall
				be allowed under subsection (a) to such individual for such individual's
				taxable year, and
										(B)qualified tuition
				and related expenses paid by such individual during such individual's taxable
				year shall be treated for purposes of this section as paid by such other
				taxpayer.
										(4)Treatment of
				certain prepaymentsIf qualified tuition and related expenses are
				paid by the taxpayer during a taxable year for an academic period which begins
				during the first 3 months following such taxable year, such academic period
				shall be treated for purposes of this section as beginning during such taxable
				year.
									(5)Denial of
				double benefitNo credit shall be allowed under this section for
				any expense for which a deduction is allowed under any other provision of this
				chapter.
									(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer's spouse file a joint return for
				the taxable year.
									(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
									(e)Inflation
				adjustments
									(1)Dollar
				limitation on amount of credit
										(A)In
				generalIn the case of a taxable year beginning after 2007, the
				$2,000 amount under subsection (b)(1) shall be increased by an amount equal
				to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $100, such
				amount shall be rounded to the next lowest multiple of $100.
										(2)Income
				limits
										(A)In
				generalIn the case of a taxable year beginning after 2001, the
				$40,000 and $80,000 amounts in subsection (b)(2) shall each be increased by an
				amount equal to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2000 for calendar year 1992 in
				subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
										(f)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any amount which was taken into account in
				determining the amount of such
				credit.
								.
					(b)Conforming
			 amendments
						(1)Repeal of hope
			 and lifetime learning credits
							(A)Subpart A of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking section 25A.
							(B)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking section
			 25A(g)(2) and inserting section 36(e)(2).
							(C)Subparagraph (A)
			 of section 135(d)(2) of such Code is amended by striking section
			 25A and inserting section 36.
							(D)Section 221(d) of
			 such Code is amended—
								(i)by
			 striking section 25A(g)(2) in paragraph (2)(B) and inserting
			 section 36(e)(2),
								(ii)by
			 striking section 25A(f)(2) in paragraph (2)(B) and inserting
			 section 36(d)(2), and
								(iii)by striking
			 section 25A(b)(3) in paragraph (3) and inserting section
			 36(d)(1)(B)(iii).
								(E)Section 222 of
			 such Code is amended—
								(i)by
			 striking section 25A in subsection (c)(2)(A) and inserting
			 section 36,
								(ii)by
			 striking section 25A(f) in subsection (d)(1) and inserting
			 section 36(d)(1), and
								(iii)by striking
			 section 25A(g)(2) in subsection (d)(1) and inserting
			 section 36(e)(2).
								(F)Section 529 of
			 such Code is amended—
								(i)by
			 striking section 25A(g)(2) in subclause (I) of subsection
			 (c)(3)(B)(v) and inserting section 36(e)(2),
								(ii)by
			 striking section 25A in subclause (II) of subsection
			 (c)(3)(B)(v) and inserting section 36, and
								(iii)by striking
			 section 25A(b)(3) in clause (i) of subsection (e)(3)(B) and
			 inserting section 36(d)(1)(B)(iii).
								(G)Section 530 of
			 such Code is amended—
								(i)by
			 striking section 25A(g)(2) in subclause (I) of subsection
			 (d)(2)(C)(i) and inserting section 36(e)(2),
								(ii)by
			 striking section 25A in subclause (II) of subsection
			 (d)(2)(C)(i) and inserting section 36, and
								(iii)by striking
			 section 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and
			 inserting section 36(e)(2).
								(H)Subsection (e) of
			 section 6050S of such Code is amended by striking section 25A
			 and inserting section 36.
							(I)Subparagraph (J)
			 of section 6213(g)(2) of such Code is amended by striking section
			 25A(g)(1) and inserting section 36(e)(1).
							(J)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25A.
							(2)Refundability
			 of creditParagraph (2) of section 1324(b) of title 31, United
			 States Code, is amended by inserting before the period or enacted by the
			 Education Competitiveness Act of
			 2006.
						(c)Clerical
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 of such Code is amended by striking the item relating
			 to section 36 and inserting the following:
						
							
								Sec. 36. Higher education
				credit.
								Sec. 37. Overpayments of
				tax.
							
							.
					(d)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to expenses paid after December 31, 2006, for
			 education furnished in academic periods beginning after such date.
						(2)ExceptionThe
			 amendment made by subsection (b)(2) shall take effect on the date of the
			 enactment of this Act.
						802.Increased
			 repayment period for higher education loans from qualified retirement
			 plans
					(a)In
			 generalSection 72(p)(2)(B) of the Internal Revenue Code of 1986
			 (relating to requirement that loan be repayable within 5 years) is amended by
			 adding at the end the following new clause:
						
							(iii)Exception for
				education loansIn the case of any loan used for qualified higher
				education expenses (as defined in subsection (t)(7)(A), clause (i) shall by
				applied by substituting 10 years for 5
				years.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to loans made
			 after the date of the enactment of this Act.
					803.Increased
			 employer provided educational assistance
					(a)In
			 generalParagraph (2) of section 127(a) of the Internal Revenue
			 Code of 1986 (relating to exclusion from gross income) is amended to read as
			 follows:
						
							(2)Maximum
				exclusion
								(A)In
				generalIf, but for this paragraph, this section would exclude
				from gross income more than $7,000 of educational assistance furnished to an
				individual during a calendar year, this section shall apply only to the first
				$7,000 of such assistance so furnished.
								(B)Inflation
				adjustment
									(i)In
				generalIn the case of a calendar year beginning after 2007, the
				$7,000 amount in subparagraph (A) shall be increased by an amount equal
				to—
										(I)such dollar
				amount, multiplied by
										(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
										(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $100, such amount
				shall be rounded to the next lowest multiple of
				$100.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					804.Above-the-line
			 deduction for certain expenses of elementary and secondary school
			 teachers
					(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) of the Internal Revenue Code of 1986 (relating to certain
			 trade and business deductions of employees) is amended by striking In
			 the case and all that follows through $250, and insert
			 the following:
						
							(i)In
				generalThe deductions allowed by section 162 which consist of
				expenses, not in excess of
				$500,
							.
					(b)Inflation
			 adjustmentSection 62(a)(2)(D) of such Code, as amended by
			 subsection(a), is amended by adding at the end the following new clause:
						
							(ii)Inflation
				adjustmentIn the case of a taxable year beginning after 2007,
				the $500 amount under clause (i) shall be increased by an amount equal
				to—
								(I)such dollar
				amount, multiplied by
								(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
								If any amount
				as adjusted under this clause is not a multiple of $10, such amount shall be
				rounded to the next lowest multiple of
				$10..
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					BBenefits for
			 future expenses
				811.Young Savers
			 Accounts
					(a)In
			 generalSection 408A of the Internal Revenue Code of 1986
			 (relating to Roth IRAs) is amended by adding at the end the following new
			 subsection:
						
							(g)Young Savers
				Accounts
								(1)In
				generalExcept as provided in this subsection, a young savers
				account shall be treated in the same manner as a Roth IRA.
								(2)Young savers
				accountFor purposes of this subsection, the term young
				savers account means, with respect to any taxable year, a Roth IRA which
				is established and maintained on behalf of an individual who has not attained
				the age of 22 before the close of the taxable year.
								(3)Contribution
				limitsIn the case of any contributions for any taxable year to 1
				or more young savers accounts established and maintained on behalf of an
				individual, each of the following contribution limits for the taxable year
				shall be increased as follows:
									(A)The contribution
				limit applicable to the individual under subsection (c)(2) shall be increased
				by the aggregate amount of qualified parental contributions to such accounts
				for the taxable year.
									(B)The contribution
				limits applicable to the young savers accounts under subsection (a)(1) or
				(b)(2)(B) of section 408, whichever is appropriate, shall be increased by the
				dollar amount in effect under section 219(b)(1)(A) for the taxable year.
									(4)Qualified
				parental contributionsFor purposes of this subsection—
									(A)In
				generalThe term qualified parental contribution
				means, with respect to any taxable year, a contribution by an individual to a
				young savers account established and maintained on behalf of an individual
				who—
										(i)is the child of
				the individual making the contribution, and
										(ii)with respect to
				whom a deduction for an additional exemption is allowable for the taxable year
				under section 151(c) to the individual making the contribution.
										(B)Dollar
				limitations
										(i)In
				generalThe aggregate amount of qualified parental contributions
				which may be made for any taxable year on behalf of an individual shall not
				exceed the dollar amount in effect under section 219(b)(1)(A) for the taxable
				year.
										(ii)Limit on each
				parentThe aggregate amount of qualified parental contributions
				which an individual may make for any taxable year on behalf of 1 or more of the
				individual's children shall not exceed the contribution limit applicable to the
				individual under subsection (c)(2) for the taxable year, reduced by any
				contributions made by or on behalf of the individual to any Roth IRA
				established and maintained on behalf of the individual.
										(5)Qualified
				distributions for higher education expenses
									(A)In
				generalIn the case of any young savers account, for purposes of
				subsection (d), the term qualified distribution includes any
				qualified higher education distribution.
									(B)Qualified
				higher education distributionFor purposes of subparagraph (A),
				the term qualified higher education distribution means any
				distribution to which subparagraph (E) of section 72(t)(2)
				applies.
									.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					CBenefits for past
			 expenses
				821.Increased
			 deduction for student loan interest
					(a)Increase in
			 deduction amountParagraph (1) of section 221(b) of the Internal
			 Revenue Code of 1986 (relating to maximum deduction) is amended to read as
			 follows:
						
							(1)In
				generalExcept as provided in paragraph (2), the deduction
				allowed by subsection (a) for the taxable year shall not exceed
				$3,000.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					DOther tax
			 incentives
				831.Extension of
			 QZABs and expansion to financing certain postsecondary institutions
					(a)ExtensionSection
			 1397E(e)(1) of the Internal Revenue Code of 1986 (relating to national
			 limitation) is amended by striking and 2005 and inserting
			 2005, 2006, and 2007.
					(b)ExpansionSection
			 1397E(d)(4) of the Internal Revenue Code of 1986 (defining qualified zone
			 academy) is amended—
						(1)by striking
			 The term in subparagraph (A) and inserting Except as
			 provided in subparagraph (C), the term, and
						(2)by adding at the
			 end of the following new subparagraph:
							
								(C)Tribally
				controlled college or university
									(i)In
				generalThe term qualified zone academy means any
				tribally controlled college or university if—
										(I)such college or
				university is designed, in cooperation with business, to better prepare
				students for the rigors of the increasingly complex workforce, and
										(II)has an endowment
				of not more than $25,000,000.
										(ii)Tribally
				controlled college or universityThe term tribally
				controlled college or university has the meaning given such term by
				section 2(a)(4) of the Tribally Controlled College or University Assistance Act
				of 1978 (25 U.S.C. 1801(a)(4)).
									(iii)Role of
				Indian tribeFor purposes of this section, in applying paragraphs
				(1)(A), (1)(C)(iii), and (2), Indian tribe shall be substituted
				for eligible local education agency each place it
				appears.
									.
						(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2005.
					832.Additional
			 standard deduction for real property taxes for nonitemizers
					(a)In generalSection
			 63(c)(1) (defining standard deduction) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(C)the real property tax
				deduction.
							.
					(b)DefinitionSection
			 63(c) is amended by adding at the end the following new paragraph:
						
							(8)Real property tax
				deductionFor purposes of paragraph (1), the real property tax
				deduction is so much of the amount of State and local real property taxes
				(within the meaning of section 164) paid or accrued by the taxpayer during the
				taxable year which do not exceed $500 ($1,000 in the case of a joint
				return).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					833.Extension and
			 expansion of charitable contribution allowed for scientific property used for
			 research and for computer technology and equipment used for educational
			 purposes
					(a)Scientific
			 property used for research
						(1)In
			 generalClause (ii) of section 170(e)(4)(B) (defining qualified
			 research contributions) is amended by inserting or assembled
			 after constructed.
						(2)Conforming
			 amendmentClause (iii) of section 170(e)(4)(B) is amended by
			 inserting or assembling after
			 construction.
						(b)Computer
			 technology and equipment for educational purposes
						(1)In
			 generalClause (ii) of section 170(e)(6)(B) is amended by
			 inserting or assembled after constructed and
			 or assembling after construction.
						(2)Special rule
			 extendedSection 170(e)(6)(G) is amended by striking
			 2005 and inserting 2007.
						(3)Conforming
			 amendmentsSubparagraph (D) of section 170(e)(6) is amended by
			 inserting or assembled after constructed and
			 or assembling after construction.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					834.Modification of
			 charitable deduction for contributions of book inventory
					(a)In generalSubparagraph
			 (D) of section 170(e)(3) (relating to special rule for certain contributions of
			 inventory and other property) is amended to read as follows:
						
							(D)Special rule for
				contributions of book inventory for educational purposes
								(i)Contributions of
				book inventoryIn determining whether a qualified book
				contribution is a qualified contribution, subparagraph (A) shall be applied
				without regard to whether—
									(I)the donee is an organization described in
				the matter preceding clause (i) of subparagraph (A), and
									(II)the property is to be used by the donee
				solely for the care of the ill, the needy, or infants.
									(ii)Amount of
				reductionNotwithstanding subparagraph (B), the amount of the
				reduction determined under paragraph (1)(A) shall not exceed the amount by
				which the fair market value of the contributed property (as determined by the
				taxpayer using a bona fide published market price for such book) exceeds twice
				the basis of such property.
								(iii)Qualified book
				contributionFor purposes of this paragraph, the term
				qualified book contribution means a charitable contribution of
				books, but only if the requirements of clauses (iv) and (v) are met.
								(iv)Identity of
				doneeThe requirement of this clause is met if the contribution
				is to an organization—
									(I)described in paragraph (6)(B)(i),
				or
									(II)described in section 501(c)(3) and
				exempt from tax under section 501(a) (other than a private foundation, as
				defined in section 509(a), which is not an operating foundation, as defined in
				section 4942(j)(3)), which is organized primarily to make books available to
				the general public at no cost or to operate a literacy program.
									(v)Certification by
				doneeThe requirement of this clause is met if, in addition to
				the certifications required by subparagraph (A) (as modified by this
				subparagraph), the donee certifies in writing that—
									(I)the books are suitable, in terms of
				currency, content, and quantity, for use in the donee’s educational programs,
				and
									(II)the donee will use the books in its
				educational programs.
									(vi)Bona fide
				published market priceFor purposes of this subparagraph, the
				term bona fide published market price means, with respect to any
				book, a price—
									(I)determined using the same printing and
				edition,
									(II)determined in the usual market in which
				such a book has been customarily sold by the taxpayer, and
									(III)for which the taxpayer can demonstrate
				to the satisfaction of the Secretary that the taxpayer customarily sold such
				books in arm’s length transactions within 7 years preceding the contribution of
				such a book.
									(vii)TerminationThis
				subparagraph shall not apply to contributions made after December 31,
				2007.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2005.
					
